Citation Nr: 0909826	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for osteochondritis dissecans 
of the right humeral capitellum.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to August 
1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, finding that new and material had 
been submitted to reopen a previously denied claim for 
service connection for osteochondritis dissecans of the right 
humeral capitellum and that the record did not otherwise 
warrant a grant of service connection therefor based on all 
of the evidence of record.  

Regardless of the RO's action regarding reopening the 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Pursuant to the veteran's request, he was afforded a 
videoconference hearing before the Board in July 2007, a 
transcript of which is of record.  Testimony was offered in 
support of his entitlement to service connection for 
osteochondritis dissecans of the right humeral capitellum, 
which the Veteran identified more simply as a right elbow 
disorder.  


FINDINGS OF FACT

1.  Service connection for osteochondritis dissecans of the 
right humeral capitellum was most recently denied by RO 
action in November 2002; an appeal of that adverse 
determination was initiated but not perfected by the Veteran 
within the time limits prescribed by law.  
2.  An application to reopen a claim for service connection 
for a right elbow disability was received by VA in July 2005 
and in connection therewith evidence was received into the 
record that was not previously before agency decision makers 
and that raises a reasonable possibility of substantiating 
the veteran's claim.

3.  An October 1973 enlistment examination was negative for 
any findings relating to a right elbow disability-clinical 
evaluation of the upper extremities and musculoskeletal 
system was normal-which raises a presumption of soundness.

4.  A right elbow disability did not unequivocally pre-exist 
the veteran's entrance onto active duty in October 1973, nor 
is it undebatable that the elbow disability was not 
aggravated during service.  

4.  The Veteran's osteochondritis dissecans of the right 
humeral capitellum was fist shown during service; there is 
medical evidence that shows a current diagnosis of the same 
disability and competent evidence that links the right elbow 
disorder with right ulnar neuropathy to in-service trauma.  


CONCLUSIONS OF LAW

1.  The RO decision of November 2002, denying the veteran's 
claim for service connection for osteochondritis dissecans of 
the right humeral capitellum, is final; new and material 
evidence has been received to reopen that previously denied 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156, 20.1103 (2008).  

2.  The evidence does not clearly and unmistakably rebut the 
presumption of soundness; the Veteran's osteochondritis 
dissecans of the right humeral capitellum with right ulnar 
neuropathy was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  The VCAA has 
also been the subject of various holdings of Federal courts, 
including the specific notice requirements pertaining to 
claims to reopen, as set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, as the Board herein finds that the 
veteran's previously denied claim for service connection for 
osteochondritis dissecans of the right humeral capitellum has 
been reopened and that service connection for the disorder in 
question, based on that reopened claim, is warranted, the 
need to discuss the VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence, 
is obviated.  

Service connection for osteochondritis dissecans of the right 
humeral capitellum has been denied on several prior 
occasions, the most recent of which was entered by the RO in 
November 2002, when it was determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  Prior denials were based largely on an entry 
in service treatment records as to the occurrence of a pre-
service right elbow injury, as well as the findings of a 
Medical Board in service and various medical professionals 
during post-service years as to the preexistence of the 
veteran's right elbow injury and the absence of its 
aggravation during service.  Following the RO's issuance of 
notice to the Veteran of the action taken, he initiated an 
appeal by the submission of a notice of disagreement, but did 
not perfect his appeal subsequent to the RO's mailing of a 
statement of the case to him.  On that basis, the November 
2002 action was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Given the finality of the most recent denial of service 
connection in November 2002, as set forth above, the question 
at this juncture is whether new and material evidence has 
been received to reopen the veteran's previously denied 
claim.  This ordinarily necessitates a review of the evidence 
submitted prior to and subsequent to the most recent, final 
denial; however, in this instance, notice is taken by the 
Board that the record includes sworn testimony of the Veteran 
repudiating the in-service account of medical history as to 
the existence of a pre-service injury to his right elbow, a 
statement from a fellow serviceman attesting to the 
occurrence of the veteran's right elbow injury while in 
military service, and medical opinion evidence linking the 
veteran's right elbow disorder to his period of active duty.  
Such evidence clearly meets the requisites of 38 C.F.R. 
§ 3.156, including raising a reasonable possibility of 
substantiating the claim for service connection for 
osteochondritis dissecans of the right humeral capitellum.  
Thus, the claim is reopened.  

Turning to the merits of the reopened claim, the Board notes 
that applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 
(entitled "Presumption of sound condition").  It provides 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A history of preservice 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).  A veteran thus enjoys an initial presumption of 
sound condition upon service entry if the enlistment records 
do not reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ." Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service").  The government's 
"burden of proof is a formidable one,"  Kinnaman, supra, and 
it "means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and- 
unmistakable-evidence standard is an 'onerous' one").

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In the recent sworn oral testimony and written statements, 
the Veteran disputes the entry in his service treatment 
records regarding a pre-service dislocation of his right 
elbow when playing football, noting that the incorrect 
notation in service treatment records was utilized by service 
department personnel and a variety of post-service medical 
personnel as a basis for determining that the disorder in 
question pre-existed service.  He testified that no such 
account of any pre-service right elbow injury was ever 
provided and that he in fact had no such injury.  He points 
to the medical examination at the time of service entrance 
which noted no evidence of right elbow disablement.  He 
further reports that a football-related injury to the right 
elbow prompted to him to seek medical assistance shortly 
after his entrance onto active duty and he supplies written 
confirmation of the occurrence of that right elbow injury in 
service from a fellow serviceman.  Also presented is a June 
2005 opinion from an attending VA physician, wherein that 
physician upon his review of service records determined that 
the veteran's right elbow disorder, inclusive of right ulnar 
neuropathy, was the direct result of an in-service injury.  

The Veteran's October 1973 enlistment examination was 
negative for any objective findings relating to a right elbow 
disability as contended on appeal.  Clinical evaluation of 
the upper extremities and musculoskeletal system at that time 
was normal.  Such evidence raises a presumption of soundness.  
38 U.S.C.A. § 1111.  The Board finds that, in light of the 
evidence summarized above, to include the Veteran's sworn 
testimony and the recent VA medical opinion, it is not 
undebatable that the Veteran's right elbow disability pre-
existed service and even assuming that it did, the evidence, 
to include service treatment records and again the June 2005 
VA medical opinion, does not unequivocally shows that the 
elbow disability was not aggravated during service.  Thus, 
the presumption of soundness is not rebutted.  Id.; 38 C.F.R. 
§ 3.304; Wagner, supra.

Rather, there is competent, persuasive evidence that the 
Veteran sustained an in-service injury involving his right 
elbow and that current disability of the right elbow, 
diagnosed as osteochondritis dissecans of the right humeral 
capitellum with right ulnar neuropathy, is directly related 
to the in-service trauma.  Under these circumstances, the 
board finds that service connection for osteochondritis 
dissecans of the right humeral capitellum (elbow) with right 
ulnar neuropathy is warranted.   


ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for 
osteochondritis dissecans of the right humeral capitellum.   

Service connection for a right elbow disorder, inclusive of 
osteochondritis dissecans of the right humeral capitellum, 
with right ulnar neuropathy, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


